         Case 1:20-cv-03090-LMM Document 25 Filed 01/25/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR
               THE NORTHERN DISTRICT OF GEORIGA
                        ATLANTA DIVISION

LORENZO BYRD, on behalf of
TOMMY L. BYRD, an incompetent
adult,

        Plaintiff
                                              NO. 1:20-CV-03090-LMM
vs.

UNITED STATES OF AMERICA,

        Defendant

                                    ORDER

        Having read and considered Defendant’s Consent Motion for Extension of

Time to Disclose Experts, it is hereby ORDERED that the parties shall be granted

an extension of time to disclose their experts through and including February 22,

2021.

   So ordered this ______         January
                    25th day of _______________, 2021.




                                          HON. JUDGE LEIGH MARTIN MAY
